ALBANY,Aug. 1833.The venue will be changed, although the affidavit omit to state that the witnesses are each and every of them material, where there are no witnesses in the county where the venue is laid.In opposition to a motion to change the venue in this cause, August 8. ■on an affidavit of the defendant that he had several witnesses residing in the county to which he prayed the venue to be, changed,objected that it was not stated that each and every of the witnesses were material; but reading no affidavit of any witness on the part of the plaintiff residing in the county where the venue was laid.said that the affidavit of the defendant, at all events, was good for one witness, and the venue therefore should be changed. This suggestion prevailed, and the venue was changed.